Citation Nr: 1537205	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-37 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral ankle disorder.

3.  Entitlement to service connection for a bilateral hip disorder.

4.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1967 to July 1970.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


REMAND

The Veteran claims entitlement to service connection for a low back disorder, a bilateral ankle disorder, a bilateral hip disorder, and a bilateral knee disorder.  He specifically claims that he sustained an injury during jump school at Fort Benning and that he was transported via helicopter to the base hospital.  He further asserts that repetitive injuries from jumping from helicopters during combat resulted in his claimed orthopedic disorders.

The Veteran has stated throughout the record that he was first injured during jump school at Fort Benning and personnel records document that he was stationed there between May and June 1967.  The Veteran reported that following a jump, he was injured and helicoptered to the Fort Benning base hospital where x-rays were taken.  He indicated that he was kept at the hospital overnight and that upon release the following day he continued to complete jumps.  In April 2010, the Veteran stated that the VA "denies any records exist" with respect to this claimed incident, and at his February 2012 hearing before the Board, the Veteran's representative alleged that records of this hospitalization were unavailable because documentation of a back injury would have precluded the Veteran from completing jump school.  There is no evidence of record, however, that VA has ever attempted to obtain these inpatient hospitalization records.  Accordingly, on remand, the RO must request these records from NPRC in accordance with the procedures for obtaining clinical records.  See VA Adjudication Manual, M21-1MR, Part III, Subpart iii, 2.A.2.

The Board's March 2013 remand also found the November 2011 VA joint examinations of record were inadequate because the examiner only conducted an examination and provided medical opinions with regard to the Veteran's right ankle, hip, and knee, despite the fact that the Veteran claimed service connection for bilateral hip, knee, and ankle disorders, and informed the examiner of such at the time of the examination.

The Veteran was afforded new VA examinations in May 2013 to evaluate his claimed disorders.  In support of the negative opinions rendered, the examining physician reasoned that although "the Veteran relates all of his ailments to his jump school experiences and parachute events, there is no evidence that he sustained any injury during this time."  The evidence of record confirms the Veteran served in combat in Vietnam, and therefore, his report of sustaining injuries from repeatedly jumping from helicopters during combat should be accepted as competent evidence that those injuries occurred, despite the fact that no corroborating medical evidence exists.  See 38 U.S.C.A. § 1154(b) (2015).  The examiner also referenced medical history reports where the Veteran failed to report back or joint pain, however, those reports of record are dated prior to the Veteran's combat service in Vietnam, where he would have been subjected to the repetitive joint injuries from jumping out of helicopters.  In September 2014, the Board remanded the Veteran's claims for medical opinions and instructed the examiner to accept the Veteran's lay statements that he injured himself during combat as competent evidence.

The Veteran was afforded additional VA examinations with respect to his claims in January 2015 and new medical opinions were obtained.  At May 2013 and November 2011 VA examinations, x-rays revealed degenerative arthritis in both ankles.  However, at the January 2015 VA examination, the same examiner who conducted the May 2013 VA examination indicated that imaging studies did not show degenerative arthritis in either ankle.  These findings are inconsistent with one another, and accordingly, an additional VA ankle examination and opinion is required, to be conducted by an examiner other than the examiner who conducted the May 2013 and January 2015 VA examinations.

Moreover, on remand, the Board is directing the RO to conduct additional development, which may result in the receipt of medical records not previously associated with the Veteran's claims file.  Therefore, if additional medical treatment records are received, the RO must ensure supplemental medical opinions are obtained with respect to the Veteran's claims for a low back disorder, bilateral hip disorder, and bilateral knee disorder, and these opinions must consider and discuss any newly received medical evidence.

In August 2009, the RO requested the Veteran's claims file from the Records Management Center (RMC), however, after conducting two searches, the RMC was unable to locate it.  Accordingly, the RO took steps to have the Veteran's claims file rebuilt in accordance with the VA Adjudication Manual and notified the Veteran of the same in a September 2009 letter.  See VA Adjudication Manual, M21-1MR, Part III, Subpart ii, 4.D.1.  The service treatment records that are currently associated with the Veteran's electronic claims file do not appear complete; notably, there is no separation examination of record and the treatment notes of record are minimal.  While the Veteran's claim is in remand status, the RO must again request the Veteran's claims file from the RMC or from any other location where it could potentially be located.

As a final matter, in July 2015, the Veteran's representative argued that the January 2015 VA examiner was primarily a pulmonologist, insinuating that it was inappropriate for a pulmonologist to provide a medical opinion with regard to the Veteran's diagnosed orthopedic disorders.  The January 2015 VA examiner is, in fact, a Doctor of Osteopathic Medicine (D.O.), and there is no evidence that the examiner is primarily a pulmonologist.  Even assuming the Veteran's representative was correct, that argument is without merit as VA examiners are presumed qualified to render competent medical opinions.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).

Accordingly, the case is remanded for the following action:
1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, in accordance with VA Adjudication Manual, M21-1MR, Part III, Subpart iii, 2.A.2.c., the RO must request clinical hospitalization records from Fort Benning from May 1967 to June 1967; 

The RO must also request all of the Veteran's service treatment records and personnel records from his active duty service and from any potential period of reserve duty from the U.S. Army Human Resources Command in St. Louis, Missouri, and must make an additional request for the Veteran's original claims file from the Records Management Center.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Following completion of the above development, the Veteran must be afforded the appropriate VA ankle examination, by an examiner other than the examiner who conducted the January 2015 and May 2013 examinations, to determine whether any ankle disorder, to include degenerative arthritis, found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include x-rays, must be accomplished.  The claims file in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's lay statements, the examiner must state whether any currently or previously diagnosed bilateral ankle disorder is related to the Veteran's active duty service, to include any incident therein.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  If, and only if, any additional medical records are received pursuant to the above-requested development, supplemental medical opinions regarding the Veteran's low back, bilateral knees, and bilateral hips must be obtained by a medical professional, other than the VA examiner who conducted the January 2015 and May 2013 VA examinations.

The medical opinions must specifically discuss the newly received evidence and whether or not that evidence supports a finding that any of the Veteran's claimed disorders are due to his active duty service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must thoroughly explain why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

5.  The VA ankle examination report and any additional medical opinions rendered must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

